Citation Nr: 1401834	
Decision Date: 01/14/14    Archive Date: 01/31/14

DOCKET NO.  11-05 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an increased (compensable) disability rating for service-connected hypertension prior to April 13, 2013 and in excess of 10 percent from April 13, 2013.

2.  Entitlement to service connection for depression, claimed as secondary to service-connected disabilities.

3.  Entitlement to an effective date prior to April 11, 2013 for the grant of service connection for mild hypertensive cardiomyopathy.


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.




ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran served on active duty from May 1977 to December 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated July 2008 and May 2010 of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Veteran was scheduled to appear in Washington D.C. for a personal hearing before a Veterans Law Judge on December 2, 2013.  On November 25, 2013, the Veteran withdrew his request for a hearing pursuant to 38 C.F.R. § 20.704(e).

In a May 2013 rating decision, the RO assigned a 10 percent evaluation to the service-connected hypertension from April 11, 2013.  The Veteran has not expressed satisfaction with the increased disability rating.  The matter thus remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (when a veteran is not granted the maximum benefit allowable under the VA Schedule for Rating Disabilities, the pending appeal as to that issue is not abrogated).

In the May 2013 rating decision, the RO also granted service connection for mild hypertensive cardiomyopathy and assigned a 30 percent disability rating, effective April 11, 2013.  In a statement received in June 2013, the Veteran expressed disagreement with the assigned effective date of service connection for hypertensive cardiomyopathy.  A statement of the case (SOC) pertaining to that issue has yet to be issued by the RO.  In Manlincon v. West, 12 Vet. App. 238 (1999), the United States Court of Appeals for Veterans Claims (Court) held that where a notice of disagreement (NOD) is filed but a SOC has not been issued, the Board must remand the increased rating claim to the agency of original jurisdiction so that a SOC may be issued.  Accordingly, the issue of entitlement to an earlier effective date for service connection for hypertensive cardiomyopathy is addressed in the REMAND portion of the decision below.  The Veteran will be notified if further action on his part is required.


FINDINGS OF FACT

1.  In May 2013, prior to the promulgation of a final decision in the appeal, the Veteran, through his representative, informed the Board that he was withdrawing from appeal his claim of entitlement to service connection for depression, claimed as secondary to service-connected disabilities.

2.  Resolving all doubt in the Veteran's favor, his service-connected hypertension requires the regular use of prescribed medications with a history of increased blood pressure readings for the entire appeal period; it has not been manifested by objective evidence of predominant diastolic blood pressure of 110 or more or a predominant systolic blood pressure of 200 or more.


CONCLUSIONS OF LAW

1.  The criteria for the withdrawal of the substantive appeal by the Veteran, as to the claim of entitlement to service connection for depression, are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).

2.  Resolving all doubt in the Veteran's favor, the criteria for a 10 percent disability rating, but no higher, for service-connected hypertension have been met.  38 U.S.C.A. § 1155 (West 2002 & West Supp. 2012); 38 C.F.R. § 4.104, Diagnostic Code 7101 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Depression claim

In January 2010, the RO received the Veteran's claim of entitlement to service connection for depression as secondary to his service-connected disabilities.  The claim was denied in a May 2010 rating decision.  The Veteran perfected an appeal as to the RO's determination.

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  See 38 C.F.R. § 20.202 (2013).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204 (2013).  Here, in a statement received in May 2013, the Veteran expressed his intent to withdraw from appeal the claim of entitlement to service connection for depression.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  As the Veteran has withdrawn from appeal his claim of entitlement to service connection for depression, there remain no allegations of errors of fact or law for appellate consideration as to this issue.  Accordingly, the Board does not have jurisdiction to review the claim, and it must be dismissed.

II. Hypertension claim

      A.  The Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 2008).  This notice must be provided prior to an initial decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

With respect to the service-connected hypertension, the Veteran filed his claim seeking an increased rating in July 2007.  A letter dated February 2008 satisfied the duty to notify provisions concerning this increased rating claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  The Veteran was informed of the types of evidence that could substantiate his claim, such as medical records or lay statements regarding personal observations.  He was asked to provide information as to where he had been treated for his service-connected disability and was informed that VA was responsible for obtaining any federal records, VA records, and any medical examinations, if necessary.

Additionally, a September 2008 letter provided the Veteran with the Diagnostic Codes used to rate his service-connected disabilities.  He was also notified of his opportunity to provide medical and lay evidence relevant to establishing entitlement to increased compensation.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (which also stipulates that the notice required by section 5103(a) need not be specific to the particular veteran's circumstances; that is, VA need not notify a veteran of the specific diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular veteran's daily life).

Accordingly, the Board finds that the procedural requirements of the law pertaining to VA's duty to notify the Veteran have been satisfied.  No further due process development of notification of this claim is required.

Regarding VA's duty to assist, the RO obtained the Veteran's service treatment records (STRs), as well as VA and private treatment records in furtherance of his claim.  The Veteran was also afforded VA examination in July 2007, May 2010, and April 2013 to his pending claim.  The examination reports reflect that the VA examiners documented the Veteran's medical conditions, and provided reports that appear to be consistent with the remainder of the evidence of record.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion).  The Board therefore concludes that these VA examination reports are adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2013); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome here, the Board finds that any such failure is harmless.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

	B.  Analysis

Disability evaluations are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013).

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1 (2012); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are also appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, the Veteran was assigned a noncompensable disability rating for the service-connected hypertension prior to April 11, 2013; he is assigned a 10 percent evaluation from April 11, 2013.  As will be explained below, the Board is granting a 10 percent evaluation for the Veteran's hypertension and finds that his related symptoms have been consistent throughout the appeal period.

The Veteran's hypertension has been assigned a noncompensable evaluation under 38 C.F.R. § 4.104, Diagnostic Code (DC) 7101.  Under that DC, a 10 percent evaluation is warranted where diastolic blood pressure is predominantly 100 or more, or systolic blood pressure is predominantly 160 or more, or when an individual with a history of diastolic blood pressure predominantly 100 or more requires continuous medication for control.  A 20 percent evaluation is warranted where diastolic blood pressure is predominantly 110 or more, or systolic blood pressure is predominantly 200 or more.  A 40 percent evaluation is warranted where diastolic pressure is predominantly 120 or more, and a 60 percent evaluation is warranted where diastolic blood pressure is predominantly 130 or more.  38 C.F.R. § 4.104.

After reviewing all the evidence of record under the rating criteria and resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran's hypertension warrants a 10 percent disability rating, but no higher, for the entire appeal period.

The Veteran was afforded a VA examination in July 2007 at which time it was noted that he is prescribed Nifedipine to manage his elevated blood pressure.  Blood pressure readings of 127/87, 125/76, and 125/90 were documented; which the examiner reported were normal.  He further indicated that the Veteran did not experience functional impairment due to his hypertension.

A blood pressure reading of 131/96 was indicated in a VA treatment record dated January 2008.  Notably, the treating physician referenced a December 2007 treatment record, which indicated that the Veteran's hypertension was not well-controlled (a blood pressure reading of 142/79 was documented at that time); however, the Veteran admitted he had not been taking his medication.

A VA examination dated in February 2008 documented blood pressure readings of 128/88, 125/89, and 121/83.  An April 2008 VA treatment record documented a blood pressure reading of 131/96.  A VA treatment record dated August 2008 noted that the Veteran's diastolic blood pressure "is above goal today.  Patient is currently on Nifedipine 60 mg. daily, will add trial of HCTZ 12.5 mg. daily."  Blood pressure readings of 123/87 and 129/87 were documented in October 2008.

In February 2009, the Veteran's blood pressure was shown to be 118/81; it was further noted that his blood pressure was well-controlled.  A May 2009 VA treatment note recorded a blood pressure reading of 128/91.  Blood pressure readings of 125/80, 128/85, and 130/88 were documented in June 2009.  An August 2009 VA treatment record noted a blood pressure reading of 124/98; the treating physician also reported the Veteran's description of home blood pressure readings of 120-124/75-80.  The following blood pressure readings were additionally noted:  129/94 (October 2009), 113/80 (December 2009), 120/86 (February 2010), and 141/99 (March 2010).  A separate March 2010 VA treatment record documented readings of 133/82, 121/81, and 125/85.

The Veteran was afforded a VA examination in May 2010 at which time the following blood pressure readings were shown:  144/105, 138/100, and 151/111.  The examiner noted that the Veteran has "remarkably significant elevated blood pressure."

In an April 2013 VA examination, the examiner documented blood pressure readings of 136/103, 152/110, and 141/90.  The Veteran reported that he was still on blood pressure medication.  The examiner noted that the Veteran did not have a history of diastolic blood pressure elevation to predominantly 100 or more.

As the Veteran is now using prescribed medication for hypertension, and as there is an established history of a significant increase in blood pressure readings, the criteria for a 10 percent evaluation for hypertension are nearly approximated.  See 38 C.F.R. § 4.7.  The Board does note, however, the total absence of any findings of diastolic pressure of 110 or more, or systolic pressure of 200 or more, let alone predominantly; the criteria for an even higher evaluation are therefore not met.  As such, a 10 percent rating but no more, is warranted for the Veteran's service-connected hypertension.  Critically, a higher rating is not warranted, as there is no objective evidence of predominant diastolic blood pressure of 110 or more or a predominant systolic blood pressure of 200 or more at any time during the appeal period.

Accordingly, a 10 percent rating, but no higher, is warranted for the Veteran's service-connected hypertension for the entire period under consideration.  The benefit of the doubt has been resolved in the Veteran's favor to this limited extent.

The Board has also considered whether the Veteran's hypertension presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extra-schedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for a greater evaluation for additional or more severe symptoms; thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.

In addition, the Board notes that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for a higher rating is whether a total rating based on individual unemployability (TDIU) as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, neither the Veteran, nor his representative has suggested that his hypertension precludes his employment.  Additionally, there is no indication in the record that the Veteran's service-connected hypertension has negatively impacted his employability.  Thus, any further consideration of the Veteran's claim under Rice is not warranted at this time.


ORDER

The claim of entitlement to service connection for depression is dismissed.

Entitlement to a 10 percent disability rating, but no higher, for hypertension is granted, prior to April 11, 2013, subject to law and regulation governing the payment of monetary benefits.


REMAND

As described in the Introduction above, a May 2013 rating decision granted service connection for hypertensive cardiomyopathy and assigned a 30 percent disability rating, effective April 11, 2013.  The Veteran has since expressed disagreement with assigned effective date.  See the Veteran's statement dated June 2013.

In Manlincon, 12 Vet. App. 238, the Court held that where an NOD is filed but an SOC has not been issued, the Board must remand the claim to the agency of original jurisdiction so that an SOC may be issued.  Thus, the agency of original jurisdiction must issue an SOC as to the issue of entitlement to an earlier effective date for service connection for hypertensive cardiomyopathy.

Accordingly, the case is REMANDED for the following action:

The agency of original jurisdiction should issue an SOC pertaining to the issue of entitlement to an earlier effective date for a grant of service connection for hypertensive cardiomyopathy.  In connection therewith, the Veteran and his representative should be provided with appropriate notice of his appellate rights.  If, and only if, the Veteran perfects an appeal of this issue should this question be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


